Exhibit 10.2
Stock Purchase Agreement
This Stock Purchase Agreement (the “Agreement”) is made and entered into as of
July 15, 2011, by and among BioMimetix Pharmaceutical, a Colorado corporation
(the “Company”), and Omni Bio Pharmaceutical, Inc., a Delaware corporation
(“Purchaser” ).
Recitals
Whereas, the Company has authorized the sale and issuance of up to an aggregate
of 250,000 shares of its Common Stock (the “Shares”) to Purchaser and the
issuance to the Purchaser of a warrant to purchase additional shares of Common
Stock of the Company (the “Warrant”);
Whereas, Purchaser desires to purchase the Shares and the Warrant on the terms
and conditions set forth in this Agreement; and
Whereas, the Company desires to issue and sell the Shares and the Warrant to
Purchaser on the terms and conditions set forth in this Agreement.
Agreement
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement agree as follows:
1. Agreement To Sell And Purchase.
1.1 Authorization of Shares. The Company has authorized the sale and issuance to
Purchaser of the Shares and the Warrant. The Shares have the rights,
preferences, privileges and restrictions set forth in the Certificate of
Incorporation of the Company, in the form attached to this Agreement as
Exhibit A (the “Charter”).
1.2 Sale and Purchase. Subject to the terms and conditions in this Agreement, at
the Closing (as defined below) the Company agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from the Company, 250,000 Shares at
a purchase price of $8.00 per share and further agrees to issue to Purchaser the
Warrant in the form attached hereto as Exhibit B.
2. Closing, Delivery And Payment.
2.1 Closing. The closing of the sale and purchase of the Shares and the Warrant
under this Agreement (the “Closing”) will take place at 1:00 p.m. on the date of
this Agreement, via email and facsimile, or at such other time or place as the
Company and Purchaser may mutually agree (such date, the “Closing Date”).
2.2 Delivery. At the Closing, subject to the terms and conditions of this
Agreement, the Company will deliver to Purchaser a certificate representing the
number of Shares to be purchased at the Closing by Purchaser, against payment of
the purchase price by check or wire transfer made payable to the order of the
Company, and the Warrant duly executed by an authorized officer of the Company.

 

 



--------------------------------------------------------------------------------



 



3. Representations And Warranties Of The Company.
Except as set forth on the Schedule of Exceptions attached to this Agreement,
the Company hereby represents and warrants to Purchaser as of the date of this
Agreement as set forth below.
3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has all requisite corporate power and authority
to own and operate its properties and assets, to execute and deliver this
Agreement and the Stockholders’ Agreement in the form attached to this Agreement
as Exhibit C (the “Stockholders’ Agreement”), to issue and sell the Shares and
the Warrant, and to carry out the provisions of this Agreement, the
Stockholders’ Agreement and the Charter and to carry on its business as
presently conducted and as presently proposed to be conducted. The Company is
duly qualified to do business and is in good standing as a foreign corporation
in all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.
3.2 Capitalization; Voting Rights.
(a) The authorized capital stock of the Company, immediately prior to the
Closing, consists of 5,000,000 shares of Common Stock, par value $0.0001 per
share. A true and complete capitalization table reflecting all issued and
outstanding shares of capital stock and all options, warrants and convertible
notes is attached as Exhibit D. Upon the purchase of the Shares, Purchaser will
own 25% of the issued and outstanding stock of the Company on a Fully Diluted
Basis. Upon the purchase of the Shares and the exercise of the Warrant and the
payment of the purchase price for the Warrant, Purchaser will own 40% of the
issued and outstanding stock of the Company on a Fully Diluted Basis. “Fully
Diluted Basis” shall mean the assumption that all outstanding options, warrants
or other convertible securities or instruments or other rights to acquire Common
Stock or any other existing or future classes of capital stock have been
exercised or converted, as applicable, in full, regardless of whether any such
options, warrants, convertible securities or instruments or other rights are
then vested or exercisable or convertible in accordance with their terms.
(b) Sufficient shares of Common Stock have been reserved for issuance pursuant
to the Warrant and 40,000 shares of Common Stock have been reserved for issuance
pursuant to a Nonstatutory Stock Option granted to James Crapo (the “Crapo
Option”).
(c) Except as may be granted pursuant to or described in this Agreement, there
are no outstanding options, warrants, rights (including conversion or preemptive
rights and rights of first refusal), proxy or Stockholders’ Agreement, or
agreements of any kind for the purchase or acquisition from the Company of any
of its securities.
(d) All issued and outstanding shares of the Company’s Common Stock (i) have
been duly authorized and validly issued and are fully paid and nonassessable,
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities; and (iii) are subject to a right of first
refusal in favor of the Company upon transfer.

 

2.



--------------------------------------------------------------------------------



 



(e) The rights, preferences, privileges and restrictions of the Shares and the
shares of the Common Stock to be issued upon exercise of the Warrant (the
“Warrant Shares”) are as stated in the Charter. When issued in compliance with
the provisions of this Agreement and the Charter, the Shares will be, and when
issued upon exercise of the Warrant and the payment in full of the purchase
price for such shares provided in the Warrant, the Warrant Shares will be,
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances other than (i) liens and encumbrances created by or imposed upon
Purchaser, (ii) any right of first refusal set forth in the Company’s Bylaws,
and (iii) the restrictions and obligations set forth in the Stockholders’
Agreement among the Company, Purchaser and the other parties thereto dated the
date hereof; provided, however, that the Shares and the Warrant Shares may be
subject to restrictions on transfer under state and/or federal securities laws
as set forth in this Agreement or as otherwise required by such laws at the time
a transfer is proposed. The sale of the Shares and the Warrant is not and will
not be subject to any preemptive rights or rights of first refusal that have not
been properly waived or complied with.
3.3 Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization of this Agreement and the Stockholders’ Agreement, the performance
of all obligations of the Company hereunder and thereunder at the Closing and
the authorization, sale, issuance and delivery of the Shares and the Warrant
pursuant to this Agreement pursuant to the Charter has been taken. The Agreement
and the Stockholders’ Agreement, when executed and delivered, will be valid and
binding obligations of the Company enforceable in accordance with their terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights, and (b) general principles of equity that restrict the
availability of equitable remedies.
3.4 Agreements; Action.
(a) Except for agreements explicitly contemplated hereby, there are no
agreements, understandings or proposed transactions between the Company and any
of its officers, directors, employees, affiliates or any affiliate thereof.
(b) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company is a
party or to its knowledge by which it is bound which may involve (i) future
obligations (contingent or otherwise) of, or payments to, the Company in excess
of $10,000, or (ii) the transfer or license of any patent, copyright, trade
secret or other proprietary right to or from the Company (other than licenses by
the Company of “off the shelf” or other standard products), or
(iii) indemnification by the Company with respect to infringements of
proprietary rights.
(c) The Company has not (i) accrued, declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) incurred or guaranteed any indebtedness for money
borrowed or any other liabilities (other than trade payables incurred in the
ordinary course of business) individually in excess of $5,000 or, in the case of
indebtedness and/or liabilities individually less than $5,000, in excess of
$10,000 in the aggregate, (iii) made any loans or advances to any person, other
than ordinary advances for travel expenses, or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.
(d) For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) will be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

 

3.



--------------------------------------------------------------------------------



 



3.5 Obligations to Related Parties. There are no obligations of the Company to
officers, directors, stockholders, or employees of the Company other than
(a) for payment of salary for services rendered, (b) reimbursement for
reasonable expenses incurred on behalf of the Company, (c) for other standard
employee benefits made generally available to all employees.
3.6 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than (a) those resulting from taxes which have not yet become
delinquent, (b) minor liens and encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of the Company, and (c) those that have otherwise arisen in the
ordinary course of business.
3.7 Intellectual Property.
(a) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others. There are no outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
(b) The Company has not received any communications alleging that the Company
has violated or, by conducting its business as presently proposed to be
conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity.
(c) The Company is not aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company or
that would conflict with the Company’s business as proposed to be conducted.
Each employee, officer and consultant of the Company has executed a proprietary
information and inventions agreement.
3.8 Compliance with Other Instruments. The Company is not in violation or
default of any term of its charter documents, each as amended, or of any
provision of any mortgage, indenture, contract, lease, agreement, instrument or
contract to which it is party or by which it is bound or of any judgment,
decree, order or writ other than any such violation that would not have a
material adverse effect on the Company. The execution, delivery, and performance
of and compliance with this Agreement, and the Stockholders’ Agreement, and the
issuance and sale of the Shares and the Warrant pursuant to this Agreement, will
not, with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a material default
under any such term or provision, or result in the creation of any mortgage,
pledge, lien, encumbrance or charge upon any of the properties or assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties.

 

4.



--------------------------------------------------------------------------------



 



3.9 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened in writing against the
Company would reasonably be expected to result, either individually or in the
aggregate, in any material adverse change in the assets, condition, affairs or
prospects of the Company, financially or otherwise, or any change in the current
equity ownership of the Company or that questions the validity of this Agreement
or the Stockholders’ Agreement or the right of the Company to enter into any of
such agreements, or to consummate the transactions contemplated hereby or
thereby, nor is the Company aware that there is any basis for any of the
foregoing. The foregoing includes, without limitation, actions pending or, to
the Company’s knowledge, threatened in writing involving the prior employment of
any of the Company’s employees, their use in connection with the Company’s
business of any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers. The Company is not a party or to its knowledge subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality. There is no action, suit, proceeding or
investigation by the Company currently pending or which the Company intends to
initiate.
3.10 Employees. To the Company’s knowledge, no employee of the Company, nor any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company; and to the Company’s knowledge the continued
employment by the Company of its present employees, and the performance of the
Company’s contracts with its independent contractors, will not result in any
such violation. The Company has not received any notice alleging that any such
violation has occurred. The Company is not aware that any officer, key employee
or group of employees intend to terminate his, her or their employment with the
Company, nor does the Company have a present intention to terminate the
employment of any officer, key employee or group of employees. There are no
actions pending, or to the Company’s knowledge, threatened, by any former or
current employee concerning such person’s employment by the Company.
3.11 Registration Rights and Voting Rights. The Company is presently not under
any obligation, and has not granted any rights, to register under the Securities
Act of 1933, as amended (the “Securities Act”), any of the Company’s presently
outstanding securities or any of its securities that may hereafter be issued. To
the Company’s knowledge, except for the Stockholders’ Agreement, no stockholder
of the Company has entered into any agreement with respect to the voting of
equity securities of the Company.
3.12 Compliance with Laws; Permits. The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition, operations or prospects of the Company. No domestic
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or the
issuance of the Shares and the Warrant, except such as have been duly and
validly obtained or filed, or with respect to any filings that must be made
after the Closing, as will be filed in a timely manner. The Company has all
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could
materially and adversely affect the business, assets, properties or financial
condition of the Company and believes it can obtain, without undue burden or
expense, any similar authority for the conduct of its business as planned to be
conducted.
3.13 Offering Valid. Assuming the accuracy of the representations and warranties
of Purchasers contained in Section 4.2 hereof, the offer, sale and issuance of
the Shares and the Warrant will be exempt from the registration requirements of
the Securities Act, and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws. Neither the
Company nor any agent on its behalf has solicited or will solicit any offers to
sell or has offered to sell or will offer to sell all or any part of the Shares
or the Warrant to any person or persons so as to bring the sale of such Shares
or the Warrant by the Company within the registration provisions of the
Securities Act or any state securities laws.

 

5.



--------------------------------------------------------------------------------



 



3.14 Full Disclosure. The Company has provided Purchaser with all information
requested by Purchaser in connection with its decision to purchase the Shares
and the Warrant. To the Company’s knowledge, neither this Agreement, the
exhibits to this Agreement, the Stockholders’ Agreement nor any other document
delivered by the Company to Purchaser or its attorneys or agents in connection
herewith or therewith at such Closing or with the transactions contemplated
hereby or thereby, contain any untrue statement of a material fact nor, to the
Company’s knowledge, omit to state a material fact necessary in order to make
the statements contained in this Agreement or therein not misleading. To the
Company’s knowledge, there are no facts which (individually or in the aggregate)
materially adversely affect the business, assets, liabilities, financial
condition or operations of the Company that have not been set forth in the
Agreement, the exhibits to this Agreement, the Stockholders’ Agreement or in
other documents delivered to, or otherwise disclosed to, Purchaser or its
attorneys or agents in connection herewith.
4. Representations And Warranties Of Purchaser.
Purchaser hereby represents and warrants to the Company (provided that such
representations and warranties do not lessen or obviate the representations and
warranties of the Company set forth in this Agreement):
4.1 Requisite Power and Authority. Purchaser has all necessary power and
authority to execute and deliver this Agreement and the Stockholders’ Agreement
and to carry out their provisions. All action on Purchaser’s part required for
the lawful execution and delivery of this Agreement and the Stockholders’
Agreement has been taken. Upon their execution and delivery, this Agreement and
the Stockholders’ Agreement will be valid and binding obligations of Purchaser,
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable
remedies.
4.2 Investment Representations. Purchaser understands that the Warrant and the
Warrant Shares (collectively, “Securities”) have not been registered under the
Securities Act. Purchaser also understands that the Securities are being offered
and sold pursuant to an exemption from registration contained in the Securities
Act based in part upon Purchaser’s representations contained in the Agreement.
Purchaser hereby represents and warrants as follows:
(a) Purchaser Bears Economic Risk. Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Purchaser must bear the economic risk of this investment
indefinitely unless the Securities are registered pursuant to the Securities
Act, or an exemption from registration is available. Purchaser understands that
the Company has no present intention of registering the Securities or any shares
of its Common Stock. Purchaser also understands that there is no assurance that
any exemption from registration under the Securities Act will be available and
that, even if available, such exemption may not allow Purchaser to transfer all
or any portion of the Securities under the circumstances, in the amounts or at
the times Purchaser might propose.
(b) Acquisition for Own Account. Purchaser is acquiring the Securities for
Purchaser’s own account for investment only, and not with a view towards their
distribution.

 

6.



--------------------------------------------------------------------------------



 



(c) Purchaser Can Protect Its Interest. Purchaser represents that by reason of
its, or of its management’s, business or financial experience, Purchaser has the
capacity to protect its own interests in connection with the transactions
contemplated in this Agreement, and the Stockholders’ Agreement. Further,
Purchaser is aware of no publication of any advertisement in connection with the
transactions contemplated in the Agreement.
(d) Company Information. Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with directors, officers
and management of the Company and has had the opportunity to review the
Company’s operations and facilities. Purchaser has also had the opportunity to
ask questions of and receive answers from, the Company and its management
regarding the terms and conditions of this investment.
(e) Rule 144. Purchaser acknowledges and agrees that the Securities are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Purchaser has been advised or is aware of the
provisions of Rule 144, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things: the availability of certain current public information about
the Company, the resale occurring following the required holding period under
Rule 144 and the number of shares being sold during any three-month period not
exceeding specified limitations.
(f) Residence. The office of Purchaser in which its investment decision was made
is located at the address of Purchaser set forth on the signature page to this
Agreement.
4.3 Transfer Restrictions. Purchaser acknowledges and agrees that the Securities
are subject to restrictions on transfer and voting obligations as set forth in
the Stockholders’ Agreement and in the Bylaws of the Company.
5. Conditions To Closing.
5.1 Conditions to Purchaser’s Obligations at the Closing. Purchaser’s
obligations to purchase the Shares and the Warrant at the Closing are subject to
the satisfaction, at or prior to the Closing Date, of the following conditions:
(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3 hereof will be
true and correct in all material respects as of the Closing Date with the same
force and effect as if they had been made as of the Closing Date, and the
Company will have performed all obligations and conditions required to be
performed or observed by it on or prior to the Closing.
(b) Legal Investment. On the Closing Date, the sale and issuance of the Shares
and the Warrant will be legally permitted by all laws and regulations to which
Purchaser and the Company are subject.
(c) Consents, Permits, and Waivers. The Company will have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Agreement and the Stockholders’ Agreement
except for such as may be properly obtained subsequent to the Closing.

 

7.



--------------------------------------------------------------------------------



 



(d) Charter. The Charter will continue to be in full force and effect as of the
Closing Date.
(e) Corporate Documents. The Company will have delivered to Purchaser or its
counsel copies of all corporate documents of the Company as Purchaser will
reasonably request.
(f) Corporate Bank Account. The Company will have designated one or more banks
or similar financial institutions as depositories of the funds of the Company.
(g) Stockholders’ Agreement. The Stockholders’ Agreement substantially in the
form attached to this Agreement as Exhibit C will have been executed and
delivered by the parties thereto.
(h) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing hereby and all documents and
instruments incident to such transactions will be reasonably satisfactory in
substance and form to Purchaser and its legal counsel, and Purchaser and its
legal counsel will have received all such counterpart signature pages of such
documents as they may reasonably request.
(i) Corporate Documents. The Company will have delivered to Purchaser an opinion
of Hutchison Law Group as legal counsel for the Company.
5.2 Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Shares and issue the Warrant at Closing is subject to the
satisfaction, on or prior to the Closing, of the following conditions:
(a) Representations and Warranties True. The representations and warranties in
Section 4 made by Purchaser will be true and correct in all material respects at
the date of the Closing, with the same force and effect as if they had been made
on and as of said date.
(b) Performance of Obligations. Purchaser will have performed and complied with
all agreements and conditions required to be performed or complied with by
Purchaser on or before the Closing.
(c) Stockholders’ Agreement. The Stockholders’ Agreement substantially in the
form attached to this Agreement as Exhibit C will have been executed and
delivered by Purchaser and the parties thereto.
6. Miscellaneous.
6.1 Governing Law. This Agreement will be governed by and construed under the
laws of the State of Delaware in all respects as such laws are applied to
agreements among Delaware residents entered into and performed entirely within
Delaware. The parties agree that any action brought by either party under or in
relation to this Agreement, including without limitation to interpret or enforce
any provision of this Agreement, will be brought in, and each party agrees to
and does hereby submit to the jurisdiction and venue of, any state or federal
court located in Delaware.

 

8.



--------------------------------------------------------------------------------



 



6.2 Survival. The representations, warranties, covenants and agreements made in
this Agreement will survive the closing of the transactions contemplated hereby.
All statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
in connection with the transactions contemplated hereby will be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
Purchaser, will not be limited or otherwise affected by or as a result of any
information furnished to, or any investigation made by or knowledge of,
Purchaser or any of its representatives.
6.3 Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof will inure to the benefit of, and be binding
upon the parties to this Agreement and their respective successors, assigns,
heirs, executors and administrators and will inure to the benefit of and be
enforceable by each person who will be a holder of the Shares from time to time;
provided, however, that prior to the receipt by the Company of adequate written
notice of the transfer of any Shares specifying the full name and address of the
transferee, the Company may deem and treat the person listed as the holder of
such Shares in its records as the absolute owner and holder of such Shares for
all purposes.
6.4 Entire Agreement. This Agreement, the exhibits and schedules to this
Agreement, the Stockholders’ Agreement and the other documents delivered
pursuant to this Agreement constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
will be liable for or bound to any other in any manner by any oral or written
representations, warranties, covenants and agreements except as specifically set
forth in this Agreement.
6.5 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained in
this Agreement.
6.6 Amendment and Waiver. This Agreement may be amended or modified, and the
obligations of the Company and Purchaser under the Agreement may be waived, only
upon the written consent of the Company and Purchaser.
6.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
non-compliance by another party under this Agreement, the Stockholders’
Agreement or the Charter, will impair any such right, power or remedy, nor will
it be construed to be a waiver of any such breach, default or non-compliance, or
any acquiescence therein, or of or in any similar breach, default or
non-compliance thereafter occurring. It is further agreed that any waiver,
permit, consent or approval of any kind or character on any party’s part of any
breach, default or non-compliance under this Agreement, the Stockholders’
Agreement or under the Charter or any waiver on such party’s part of any
provisions or conditions of the Agreement, the Stockholders’ Agreement, or the
Charter must be in writing and will be effective only to the extent specifically
set forth in such writing. All remedies, either under this Agreement, the
Stockholders’ Agreement, the Charter, by law, or otherwise afforded to any
party, will be cumulative and not alternative.

 

9.



--------------------------------------------------------------------------------



 



6.8 Notices. All notices required or permitted hereunder will be in writing and
will be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications will be sent to the Company
at the address as set forth on the signature page hereof and to Purchaser at the
address set forth on the signature page hereof or at such other address or
electronic mail address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other party to this Agreement.
6.9 Expenses. Each party will pay all costs and expenses (including without
limitation Section 6.10) that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement.
6.10 Attorneys’ Fees. In the event that any suit or action is instituted under
or in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute will be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which will include, without limitation, all fees,
costs and expenses of appeals.
6.11 Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
6.12 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original, but all of which together will constitute one
instrument.
6.13 Broker’s Fees. Each party to this Agreement represents and warrants that no
agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such party to this Agreement is or will be entitled to any
broker’s or finder’s fee or any other commission directly or indirectly in
connection with the transactions contemplated in this Agreement. Each party to
this Agreement further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 6.13 being untrue.
6.14 Pronouns. All pronouns contained in this Agreement, and any variations
thereof, will be deemed to refer to the masculine, feminine or neutral, singular
or plural, as to the identity of the parties to this Agreement may require.
6.15 Indemnification Agreements. Within sixty (60) days of the Closing Date, the
Company will enter into an indemnification agreement with each of its officers
and directors in a form which is usual and customer for companies which do not
have publicly traded stock.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10.



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties to this Agreement have executed the Stock
Purchase Agreement as of the date set forth in the first paragraph hereof.

              COMPANY:    
 
            BIOMIMETIX PHARMACEUTICAL, INC.    
 
           
By:
                     
 
  Name:   James Crapo    
 
  Title:   President and CEO    
 
            Address:     5350 S. Roslyn Street     Suite 430     Greenwood
Village, CO 80111    
 
            PURCHASER:    
 
            OMNI BIO PHARMACEUTICAL, INC.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            Address:     5350 S. Roslyn Street     Suite 430     Greenwood
Village, CO 80111    

BioMimetix Pharmaceutical, Inc.
Stock Purchase Agreement
- Signature Page -

 

 



--------------------------------------------------------------------------------



 



Exhibit A
CERTIFICATE OF INCORPORATION

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
WARRANT

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Stockholders’ Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CAPITALIZATION TABLE

 

 



--------------------------------------------------------------------------------



 



Schedule of Exceptions
Section 3.2(c): The Company has entered into Restricted Stock Purchase
Agreements with all of its individual stockholders. In addition, the Company has
entered into consulting or employment agreements with all of its individual
stockholders and a nonstatutory stock option agreement with James Crapo.
Section 3.4(a): The Company may enter into sponsored research agreements with
various universities or institutions at which certain individual stockholders of
the Company are employed and such sponsored research may be conducted in the
laboratories of such stockholders. See Section 3.2(c)
Section 3.4(b): The Company has entered into a license agreement with Duke
University to license certain technology. The Company anticipates commensurate
with the Closing to execute an agreement with Albany Molecular Research, Inc.
(“AMRI”) whereby AMRI will develop and produce compounds and perform other
services for the Company. See Sections 32(c) and 3.4(a) above.
Section 3.4(c): See Sections 3.2(c), 3.4(a) and 3.4(b) above. The Company has
incurred legal fees and expenses to Hutchison Law Group in connection with
forming the Company, licensing the technology from Duke University, and selling
the Shares and the Warrant to Purchaser.
Section 3.5: See Sections 3.2(c) and 3.4(a) above.
Section 3.7(a): The Company has entered into a license agreement to license
certain technology from Duke University.

 

 